
	

114 SRES 353 ATS: Raising awareness and encouraging the prevention of stalking by designating January 2016, as “National Stalking Awareness Month”.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		114th CONGRESS
		2d Session
		S. RES. 353
		IN THE SENATE OF THE UNITED STATES
		
			February 2, 2016
			Ms. Klobuchar (for herself and Mr. Perdue) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Raising awareness and encouraging the prevention of stalking by designating January 2016, as National Stalking Awareness Month.
	
	
 Whereas 15 percent of women in the United States, at some point during their lifetimes, have experienced stalking victimization, during which the women felt very fearful or believed that they or someone close to them would be harmed or killed;
 Whereas, during a 1-year period, an estimated 7,500,000 individuals in the United States reported that they had been victims of stalking, and 75 percent of those individuals reported that they had been stalked by someone they knew;
 Whereas 11 percent of victims of stalking reported having been stalked for more than 5 years; Whereas two-thirds of stalkers pursue their victims at least once a week;
 Whereas victims of stalking are forced to take drastic measures to protect themselves, including changing their identities, relocating, changing jobs, or obtaining protection orders;
 Whereas the prevalence of anxiety, insomnia, social dysfunction, and severe depression is much higher among victims of stalking than the general population;
 Whereas many victims of stalking do not report stalking to the police or contact a victim service provider, shelter, or hotline;
 Whereas stalking is a crime under Federal law and the laws of all 50 States, the District of Columbia, and the territories of the United States;
 Whereas stalking affects victims of every race, age, culture, gender, sexual orientation, physical and mental ability, and economic status;
 Whereas national organizations, local victim service organizations, campuses, prosecutor’s offices, and police departments stand ready to assist victims of stalking and are working diligently to develop effective and innovative responses to stalking;
 Whereas there is a need to improve the response of the criminal justice system to stalking through more aggressive investigation and prosecution;
 Whereas there is a need for an increase in the availability of victim services across the United States, and the services must include programs tailored to meet the needs of victims of stalking;
 Whereas individuals 18 to 24 years old experience the highest rates of stalking victimization, and rates of stalking among college students exceed rates of stalking among the general population;
 Whereas up to 75 percent of women in college who experience behavior relating to stalking experience other forms of victimization, including sexual or physical victimization;
 Whereas there is a need for an effective response to stalking on each campus; and Whereas the Senate finds that National Stalking Awareness Month provides an opportunity to educate the people of the United States about stalking: Now, therefore, be it
		
	
 That the Senate— (1)designates January 2016, as National Stalking Awareness Month;
 (2)applauds the efforts of service providers for victims of stalking, police, prosecutors, national and community organizations, campuses, and private sector supporters to promote awareness of stalking;
 (3)encourages policymakers, criminal justice officials, victim service and human service agencies, institutions of higher education, and nonprofit organizations to increase awareness of stalking and the availability of services for victims of stalking; and
 (4)urges national and community organizations, businesses in the private sector, and the media to promote awareness of the crime of stalking through National Stalking Awareness Month.
			
